APPEAL OF A. E. BURGIO.Burgio v. CommissionerDocket No. 4232.United States Board of Tax Appeals4 B.T.A. 4; 1926 BTA LEXIS 2393; April 21, 1926, Decided Submitted October 12, 1925.  *2393 A. E. Burgio pro se.  W. F. Gibbs, Esq., for the Commissioner.  *4  Before MARQUETTE, MORRIS, LOVE, and GREEN.  The Commissioner has determined a deficiency in income tax for the year 1923 in the sum of $23.  The deficiency results from the disallowance of certain alleged traveling expenses.  FINDINGS OF FACT.  The taxpayer is a resident of the City of New York.  He was, during the year 1923, in the employ of A. V. Victorius & Co., a corporation with its principal place of business at 370 Broadway, New York City.  During a portion of such year he traveled as a salesman for this company, and, while so traveling, his expenses were advanced to him by his employer and by the employer charged to his account.  The taxpayer was not in any way reimbursed for the amounts so expended.  The advances made by the employer to the taxpayer monthly were as follows: January $247June253September219Sept. 27 to Oct. 566Total785The taxpayer paid during the year necessary traveling expenses in the sum of $785.  Order of no deficiency will be entered accordingly.